Title: To Alexander Hamilton from James McHenry, 11 May 1799
From: McHenry, James
To: Hamilton, Alexander


Sir
War Department 11th. May 1799

Lieutenant General Washington in a letter dated the 28th. of January ultimo observes—
“In speaking of the Cavalry I must observe, that in specifying their uniform it was intended that their breeches should be of leather and consequently buff instead of white. This I doubt not will strike you as being most proper on every account, and in that case no time should be lost in correcting the error before the officers shall have provided their uniform.”
This information having arrived after the regulations for the uniform for the army of the United States reported by the General Officers convened at Philadelphia had received the approbation of the President, and been promulged, it was not conceived sufficiently important to demand a revision, especially as in its operation it could affect the officers only; and as leather breeches might be either white or buff, according to the manner of dressing the skins &c.
There have been some remonstrances made to me, respecting the change of buttons from yellow mettal to white in the artillery uniform. Yellow while it would serve as a mark of distinction between the Infantry and Artillery is considered less subject to be tarnished by powder and therefore thought to be preferable to white.
I have also been harrassed to make explanations to Officers relative to a more particular description of the regulations respecting their uniforms.
These circumstances have induced me, to refer the regulations to you, to request that you will carefully revise them; extend the descriptions of the several parts of the uniform of the Regimental and other Officers so as to relieve them from any ambiguity; correct whatever errors they may contain, and report the same as soon as convenient.
I have the honor to be   with great respect,   Sir   Your Obedient Servant
James McHenry
Major General Alexander Hamilton
